

115 HR 4103 IH: Having Open Access to Relevant Data Act
U.S. House of Representatives
2017-10-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4103IN THE HOUSE OF REPRESENTATIVESOctober 24, 2017Mr. Lowenthal (for himself, Mr. Grijalva, and Ms. Barragán) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to submit an annual report to Congress on certain
			 statistics related to applications for a permit to drill an oil or gas
			 well, and for other purposes.
	
 1.Short titleThis Act may be cited as the Having Open Access to Relevant Data Act or the HOARD Act. 2.Report required (a)Report on APDs (1)In generalNot later than January 1 of each year, the Secretary of the Interior shall submit to Congress a report on the following statistics:
 (A)The number of APDs approved by the BLM during the previous fiscal year for which the applicant has not begun drilling by the end of such year.
 (B)The number of APDs approved by the BLM during any fiscal year for which the applicant has not begun drilling by the end of the previous fiscal year.
 (C)With respect to APDs approved by the BLM during the previous fiscal year, the average number of days between receipt of an APD by the BLM and the approval of such APD, disaggregated by the average number of such days—
 (i)the APD was being processed by BLM; and (ii)the BLM was waiting on additional information from the applicant.
 (D)With respect to APDs approved by the BLM during the previous fiscal year, the average cost of approving an APD.
 (2)DisaggregationThe Secretary of the Interior shall disaggregate each statistic required under paragraph (1) by the location of the site for which the APD was requested, including by—
 (A)the State in which such site is located; (B)the BLM field office that administers the land upon which such site is located;
 (C)whether or not the site is located on Federal land; and (D)whether or not the site is located on Indian land.
					(b)Discouraging hoarding and speculation
 (1)Limitation on Federal funds used for streamlining processing of APDsNo Federal funds may be used to streamline BLM processing of APDs during a fiscal year if, on the last day of the previous fiscal year, the number of APDs approved by the BLM during any fiscal year, but for which the applicant has not begun drilling, is greater than twice the number of APDs received by the BLM during any fiscal year for which the BLM has neither approved nor requested more information from the applicant.
 (2)Limitation on number of outstanding APDs per applicantIf any applicant, including its affiliates, has received greater than 100 approved APDs from the BLM for which such applicant, including its affiliates, has not begun drilling, then such applicant, including its affiliates, shall not be eligible to participate in the competitive and noncompetitive bidding processes for oil and gas exploration and production under the Minerals Leasing Act (30 U.S.C. 181 et seq.) during the 5-year period beginning on the first day of the next fiscal year.
 (c)DefinitionsIn this Act: (1)AffiliateWith respect to an applicant, the term affiliate means any person that controls, is controlled by, or is under common control with the applicant.
 (2)APDThe term APD means an application received by the BLM for a permit to drill an oil or gas well. (3)BLMThe term BLM means the Bureau of Land Management.
				